 

Exhibit 10.10

 

Freddie Mac Loan Number: 708060749

Property Name: Village Green of Ann Arbor

 

GUARANTY

(CME AND PORTFOLIO)

 

MULTISTATE

 

(Revised 7-20-2012)

 

THIS GUARANTY ("Guaranty'') is entered into to be effective as of September 12,
2012, by JONATHAN HOLTZMAN, BLUEROCK SPECIAL OPPORTUNITY + INCOME FUND II, LLC,
a Delaware limited liability company, and BLUEROCK SPECIAL OPPORTUNITY+ INCOME
FUND III, LLC, a Delaware limited liability company ("Guarantor'', collectively
if more than one), for the benefit of KEYCORP REAL ESTATE CAPITAL MARKETS, INC.,
an Ohio corporation ("Lender").

 

RECITALS

 

A.Pursuant to the terms of a Multifamily Loan and Security Agreement dated the
same date as this Guaranty (as amended, modified or supplemented from time to
time, the "Loan Agreement"), VILLAGE GREEN OF ANN ARBOR ASSOCIATES, LLC, a
Michigan limited liability company ("Borrower") has requested that Lender make a
loan to Borrower in the amount of $43,200,000.00 ("Loan"). The Loan will be
evidenced by a Multifamily Note from Borrower to Lender dated effective as of
the effective date of this Guaranty (as amended, modified or supplemented from
time to time, the "Note"). The Note will be secured by a Multifamily Mortgage,
Deed of Trust, or Deed to Secure Debt dated effective as of the effective date
of the Note (as amended, modified or supplemented from time to time, the
"Security Instrument"), encumbering the

Mortgaged Property described in the Loan Agreement.

 

B.As a condition to making the Loan to Borrower, Lender requires that Guarantor
execute this Guaranty.

 

C.Guarantor has a direct or indirect ownership or other financial interest in
Borrower and/or will otherwise derive a material benefit from the making of the
Loan.

 

AGREEMENT

 

NOW, THEREFORE, in order to induce Lender to make the Loan to Borrower, and in
consideration thereof and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Guarantor agrees as follows:

 

Guaranty - Multistate (CME and Portfolio)

 

  

1.Defined Terms. The terms "Indebtedness", "Loan Documents", and "Property
Jurisdiction", and other capitalized terms used but not defined in this
Guaranty, will have the meanings assigned to them in the Loan Agreement.

 

2.Scope of Guaranty.

 

(a)Guarantor hereby absolutely, unconditionally and irrevocably guarantees to
Lender each of the following:

 

(i)Guarantor guarantees the full and prompt payment when due, whether at the
Maturity Date or earlier, by reason of acceleration or otherwise, and at all
times thereafter, of each of the following:

 

(A)Guarantor guarantees a portion of the Indebtedness equal to 0% of the
original principal balance of the Note ("Base Guaranty").

 

(B)In addition to the Base Guaranty, Guarantor guarantees all other amounts for
which Borrower is personally liable under

Sections 9(c), 9(d) and 9(f) of the Note (provided, however, that Guarantor will
have no liability for failure of Borrower or SPE Equity Owner to comply with (I)
Section 6. l 3(a)(xviii) of the Loan Agreement, and (II) the requirement in
Section 6.13(a)(x)(B) of the Loan Agreement as to payment of trade payables
within 60 days of the date incurred). (CME loans only)

 

(C)Guarantor guarantees all costs and expenses, including reasonable Attorneys'
Fees and Costs incurred by Lender in enforcing its rights under this Guaranty.

 

(ii)Guarantor guarantees the full and prompt payment and performance of and/or
compliance with all of Borrower's obligations under Sections 6.12, 10.02(b) and
10.02(d) of the Loan Agreement when due and the accuracy of Borrower's
representations and warranties under Section 5.05 of the Loan Agreement.

 

(b)If the Base Guaranty stated in Section 2(a)(i)(A) is 100% of the original
principal balance of the Note, then the following will be applicable:

 

(i)The Base Guaranty will mean and include, and Guarantor hereby absolutely,
unconditionally and irrevocably guarantees to Lender, the full and complete
prompt payment of the entire Indebtedness, the performance of and/or compliance
with all of Borrower's obligations under the Loan Documents when due, and the
accuracy of Borrower's representations and warranties contained in the Loan
Documents.

 

Guaranty - Multistate (CME and Portfolio)Page 2

 

  

(ii)For so long as the Base Guaranty remains in effect (there being no limit to
the duration of the Base Guaranty unless otherwise expressly provided in this
Guaranty), the obligations guaranteed pursuant to Sections 2(a)(i)(B) and
2(a)(i)(C) will be part of, and not in addition to or in limitation of, the Base
Guaranty.

 

(c)If the Base Guaranty stated in Section 2(a)(i)(A) is less than 100% of the
original principal balance of the Note, then Section 2(b) will be completely
inapplicable.

 

(d)If Guarantor is not liable for the entire Indebtedness, then all payments
made by Borrower with respect to the Indebtedness and all amounts received by
Lender from the enforcement of its rights under the Loan Agreement and the other
Loan Documents (except this Guaranty) will be applied first to the portion of
the Indebtedness for which neither Borrower nor Guarantor has personal
liability.

 

3.Guarantor’s Obligations Survive Foreclosure. The obligations of Guarantor
under this Guaranty will survive any foreclosure proceeding, any foreclosure
sale, any delivery of any deed in lieu of foreclosure, and any release of record
of the Security Instrument, and, in addition, the obligations of Guarantor
relating to Borrower's representations and warranties under Section 5.05 of the
Loan Agreement, and Borrower's obligations under Sections 6.12 and 10.02(b) of
the Loan Agreement will survive any repayment or discharge of the Indebtedness.
Notwithstanding the foregoing, if Lender has never been a
mortgagee-in-possession of or held title to the Mortgaged Property, Guarantor
will have no obligation under this Guaranty relating to Borrower's
representations and warranties under Section 5.05 of the Loan Agreement or
Borrower's obligations relating to environmental matters under Sections 6.12 and
10.02(b) of the Loan Agreement after the date of the release of record of the
lien of the Security Instrument as a result of the payment in full of the
Indebtedness on the Maturity Date or by voluntary prepayment in full.

 

4.Guaranty of Payment and Performance. Guarantor’s obligations under this
Guaranty constitute an unconditional guaranty of payment and performance and not
merely a guaranty of collection.

 

5.No Demand by Lender Necessary; Waivers by Guarantor -All States Except
California. The obligations of Guarantor under this Guaranty must be performed
without demand by Lender and will be unconditional regardless of the
genuineness, validity, regularity or enforceability of the Note, the Loan
Agreement, or any other Loan Document, and without regard to any other
circumstance which might otherwise constitute a legal or equitable discharge of
a surety, a guarantor, a borrower or a mortgagor. Guarantor hereby waives, to
the fullest extent permitted by applicable law, all of the following:

 

(a)The benefit of all principles or provisions of law, statutory or otherwise,
which are or might be in conflict with the terms of this Guaranty and agrees
that Guarantor's obligations will not be affected by any circumstances, whether
or not referred to in this Guaranty, which might otherwise constitute a legal or
equitable discharge of a surety, a guarantor, a borrower or a mortgagor.

 

Guaranty - Multistate (CME and Portfolio)Page 3

 

   

(b)The benefits of any right of discharge under any and all statutes or other
laws relating to a guarantor, a surety, a borrower or a mortgagor, and any other
rights of a surety, a guarantor, a borrower or a mortgagor under such statutes
or laws.

 

(c)Diligence in collecting the Indebtedness, presentment, demand for payment,
protest, all notices with respect to the Note and this Guaranty which may be
required by statute, rule of law or otherwise to preserve Lender's rights
against Guarantor under this Guaranty, including notice of acceptance, notice of
any amendment of the Loan Documents, notice of the occurrence of any default or
Event of Default, notice of intent to accelerate, notice of acceleration, notice
of dishonor, notice of foreclosure, notice of protest, and notice of the
incurring by Borrower of any obligation or indebtedness.

 

(d)All rights to cause a marshalling of the Borrower's assets or to require
Lender to do any of the following:

 

(i)Proceed against Borrower or any other guarantor of Borrower's payment or
performance under the Loan Documents (an "Other Guarantor").

 

(ii)Proceed against any general partner of Borrower or any Other Guarantor if
Borrower or any Other Guarantor is a partnership.

 

(iii)Proceed against or exhaust any collateral held by Lender to secure the
repayment of the Indebtedness.

 

(iv)Pursue any other remedy it may now or hereafter have against Borrower, or,
if Borrower is a partnership, any general partner of Borrower.

 

(e)Any right to object to the timing, manner or conduct of Lender's enforcement
of its rights under any of the Loan Documents.

 

(f)Any right to revoke this Guaranty as to any future advances by Lender under
the terms of the Loan Agreement to protect Lender's interest in the Mortgaged
Property.

 

6.Modification of Loan Documents. At any time or from time to time and any
number of times, without notice to Guarantor and without affecting the liability
of Guarantor, all of the following will apply:

 

(a)Lender may extend the time for payment of the principal of or interest on the
Indebtedness or renew the Indebtedness in whole or in part.

 

Guaranty - Multistate (CME and Portfolio)Page 4

 

  

(b)Lender may extend the time for Borrower's performance of or compliance with
any covenant or agreement contained in the Note, the Loan Agreement or any other
Loan Document, whether presently existing or entered into after the date of this
Guaranty, or waive such performance or compliance.

 

(c)Lender may accelerate the Maturity Date of the Indebtedness as provided in
the Note, the Loan Agreement, or any other Loan Document.

 

(d)Lender and Borrower may modify or amend the Note, the Loan Agreement, or any
other Loan Document in any respect, including an increase in the principal
amount.

 

(e)Lender may modify, exchange, surrender or otherwise deal with any security
for the Indebtedness or accept additional security that is pledged or mortgaged
for the Indebtedness.

 

7.Joint and Several Liability. The obligations of Guarantor (and each party
named as a Guarantor in this Guaranty) and any Other Guarantor will be joint and
several. Lender, in its sole and absolute discretion, may take any of the
following actions:

 

(a)Lender may bring suit against Guarantor, or any one or more of the parties
named as a Guarantor in this Guaranty, and any Other Guarantor, jointly and
severally, or against any one or more of them.

 

(b)Lender may compromise or settle with Guarantor, any one or more of the
parties named as a Guarantor in this Guaranty, or any Other Guarantor, for such
consideration as Lender may deem proper.

 

(c)Lender may release one or more of the parties named as a Guarantor in this
Guaranty, or any Other Guarantor, from liability.

 

(d)Lender may otherwise deal with Guarantor and any Other Guarantor, or any one
or more of them, in any manner.

 

No action of Lender described in this Section 7 will affect or impair the rights
of Lender to collect from any one or more of the parties named as a Guarantor
under this Guaranty any amount guaranteed by Guarantor under this Guaranty.

 

8.Limited Release of Guarantor Upon Transfer of Mortgaged Property. If Guarantor
requests a release of its liability under this Guaranty in connection with a
Transfer which Lender has approved pursuant to Section 7.05(a) of the Loan
Agreement, and Borrower has provided a replacement Guarantor acceptable to
Lender, then one of the following will apply:

 

(a)If Borrower delivers to Lender a Clean Site Assessment, then Lender will
release Guarantor from Guarantor's obligation to guaranty Borrower's liability
under Section 6.12 (Environmental Hazards) or Section 10.02(b) (Environmental
Indemnification) of the Loan Agreement with respect to any indemnified matters
created or arising solely from any Prohibited Activities or Conditions first
existing after the date of the Transfer, provided such loss, liability, damage,
claim, cost or expense does not directly or indirectly arise from or relate to
any Prohibited Activities or Conditions existing prior to the date of the
Transfer.

 

Guaranty - Multistate (CME and Portfolio)Page 5

 

   

(b)If Borrower does not deliver a Clean Site Assessment as described in Section
7.05(b)(i), then Lender will release Guarantor from all of Guarantor's
obligations except for Guarantor's obligation to guaranty Borrower's liability
under Section 6.12 (Environmental Hazards) or Section 10.02(b) (Environmental
Indemnification) of the Loan Agreement.

 

9.Subordination of Borrower’s Indebtedness to Guarantor. Any indebtedness of
Borrower held by Guarantor now or in the future is and will be subordinated to
the Indebtedness and Guarantor will collect, enforce and receive any such
indebtedness of Borrower as trustee for Lender, but without reducing or
affecting in any manner the liability of Guarantor under the other provisions of
this Guaranty.

 

10.Waiver of Subrogation. Guarantor will have no right of, and hereby waives any
claim for, subrogation or reimbursement against Borrower or any general partner
of Borrower by reason of any payment by Guarantor under this Guaranty, whether
such right or claim arises at law or in equity or under any contract or statute,
until the Indebtedness has been paid in full and there has expired the maximum
possible period thereafter during which any payment made by Borrower to Lender
with respect to the Indebtedness could be deemed a preference under the United
States Bankruptcy Code.

 

11.Preference. If any payment by Borrower is held to constitute a preference
under any applicable bankruptcy, insolvency, or similar laws, or if for any
other reason Lender is required to refund any sums to Borrower, such refund will
not constitute a release of any liability of Guarantor under this Guaranty. It
is the intention of Lender and Guarantor that Guarantor's obligations under this
Guaranty will not be discharged except by Guarantor's performance of such
obligations and then only to the extent of such performance.

 

12.Financial Information. Guarantor, from time to time upon written request by
Lender, will deliver to Lender such financial statements as Lender may
reasonably require. If an Event of Default has occurred and is continuing,
Guarantor will deliver to Lender upon written request copies of its state and
federal tax returns.

 

13.Assignment. Lender may assign its rights under this Guaranty in whole or in
part and upon any such assignment, all the terms and provisions of this Guaranty
will inure to the benefit of such assignee to the extent so assigned. The terms
used to designate any of the parties in this Guaranty will be deemed to include
the heirs, legal representatives, successors and assigns of such parties, and
the term "Lender" will also include any lawful owner, holder or pledgee of the
Note.

 

Guaranty - Multistate (CME and Portfolio)Page 6

 

  

14.Complete and Final Agreement. This Guaranty and the other Loan Documents
represent the final agreement between the parties and may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements. There are no
unwritten oral agreements between the parties. All prior or contemporaneous
agreements, understandings, representations, and statements, oral or written,
are merged into this Guaranty and the other Loan Documents. Guarantor
acknowledges that Guarantor has received a copy of the Note and all other Loan
Documents. Neither this Guaranty nor any of its provisions may be waived,
modified, amended, discharged, or terminated except by a writing signed by the
party against which the enforcement of the waiver, modification, amendment,
discharge, or termination is sought, and then only to the extent set forth in
that writing.

 

15.Governing Law. This Guaranty will be governed by and enforced in accordance
with the laws of the Property Jurisdiction, without giving effect to the choice
of law principles of the Property Jurisdiction that would require the
application of the laws of a jurisdiction other than the Property Jurisdiction.

 

16.Jurisdiction; Venue. Guarantor agrees that any controversy arising under or
in relation to this Guaranty may be litigated in the Property Jurisdiction, and
that the state and federal courts and authorities with jurisdiction in the
Property Jurisdiction will have jurisdiction over all controversies which will
arise under or in relation to this Guaranty. Guarantor irrevocably consents to
service, jurisdiction and venue of such courts for any such litigation and
waives any other venue to which it might be entitled by virtue of domicile,
habitual residence or otherwise. However, nothing in this Guaranty is intended
to limit Lender's right to bring any suit, action or proceeding relating to
matters arising under this Guaranty against Guarantor or any of Guarantor's
assets in any court of any other jurisdiction.

 

17.Guarantor's Interest in Borrower. Guarantor represents to Lender that
Guarantor has a direct or indirect ownership or other financial interest in
Borrower and/or will otherwise derive a material financial benefit from the
making of the Loan.

 

18.State-Specific Provisions. N/A.

 

19.Community Property Provision.

 

Not applicable.

 

20.WAIVER OF TRIAL BY JURY.

 

(a)GUARANTOR AND LENDER EACH COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY
WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS GUARANTY OR THE RELATIONSHIP
BETWEEN THE PARTIES AS GUARANTOR AND LENDER THAT IS TRIABLE OF RIGHT BY A JURY.

 

Guaranty - Multistate (CME and Portfolio)Page 7

 

  

(b)GUARANTOR AND LENDER EACH WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO
SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY
AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

 

21.Attached Riders. The following Riders, if marked with an "X" in the space
provided, are attached to this Guaranty:

 

xNone

 

¨Material Adverse Change Rider

 

¨Minimum Net Worth/Liquidity Requirements Rider

 

¨Other__________________________

 

22.Attached Exhibit. The following Exhibit, if marked with an "X" in the space
provided, is attached to this Guaranty:

 

¨Exhibit A Modifications to Guaranty

 

(Remainder of page intentionally left blank; signature pages follow.)

 

Guaranty - Multistate (CME and Portfolio)Page 8

 

  

IN WITNESS WHEREOF, Guarantor has signed and delivered this Guaranty under seal
or has caused this Guaranty to be signed and delivered under seal by its duly
authorized representative.

 

GUARANTOR:

 

  By: /s/ Jonathan Holtzman     Jonathan Holtzman

 

Acknowledgment

 

STATE OF Michigan )   ) ss: COUNTY OF Oakland )

 

The foregoing instrument was acknowledged before me this__________day of
September, 2012 by Jonathan Holtzman and acknowledged the foregoing instrument
to be his voluntary act and deed.

 

/s/ Cheryl L. Imrick   Notary Public   Printed Name: Cheryl L.
Imrick                CHERYL L. IMRICK My Commission Expires: Notary Public,
State of Michigan 11/21/2012 County of Macomb   My Commission Expires Nov. 21,
2012   Acting in the County of Oakland

 

(a)Name and Address of Guarantor

 

Name: Jonathan Holtzman Address: 30833 Northwestern Highways, Suite 300 .  
Farmington Hills, Michigan 48334

 

(b)Guarantor represents and warrants that Guarantor is:

¨single

xmarried

¨an entity

 

(c)Guarantor represents and warrants that Guarantor's state of residence is
Michigan.

 

[DOCUMENT EXECUTION CONTINUES ON THE FOLLOWING PAGES]

 

Guaranty - Multistate (CME and Portfolio)Page 9

 

  

  GUARANTOR:       BLUEROCK SPECIAL OPPORTUNITY + INCOME
FUND II, LLC,   a Delaware limited liability company,       By: BR SOIF II
Manager, LLC,     a Delaware limited liability company, Manager           By:
/s/ Christopher J. Vohs     Name: Christopher J. Vohs     Title: Authorized
Signatory

 

ACKNOWLEDGMENT

 

STATE OF Michigan )   ) ss: COUNTY OF Oakland )    

The foregoing instrument was acknowledged before me this 6th day of September,
2012 by Christopher J. Vohs, the Authorized Signatory on behalf of BR SOIF II
Manager, LLC, a Delaware limited liability company, as Manager on behalf of
Bluerock Special Opportunity + Income Fund II, LLC, a Delaware limited liability
company, on behalf of said limited liability company.

 

Notary Public NANCY CRICHTON   Notary Public, Oakland County, Ml Printed
Name:__________ My Commission Expires Feb. 21, 2013 My Commission Expire Acting
In the County of OAKLAND

_______________

  

(a)Name and Address of Guarantor

 

Name: Bluerock Special Opportunity + Income Fund II, LLC Address:

c/o Bluerock Real Estate, L.L.C.

70 East Fifth Street, 9th Floor

New York, New York 10022

 

(b)Guarantor represents and warrants that Guarantor is:

 

¨single

¨married

xan entity

 

(c)Guarantor represents and warrants that Guarantor's state of residence is N/A.

 

Guaranty - Multistate (CME and Portfolio)Page 10

 

  

  GUARANTOR:   BLUEROCK SPECIAL OPPORTUNITY + INCOME FUND ID, LLC,   a Delaware
limited liability company,

 

  By: BR SOIF III Manager, LLC,     a Delaware limited liability company,    
Manager

 

  By: /s/ Christopher J. Vohs   Name: Christopher J. Vohs   Title: Authorized
Signatory

 

ACKNOWLEDGMENT

 

STATE OF Michigan )   ) ss: COUNTY OF Oakland )

 

The foregoing instrument was acknowledged before me this 6th day of September,
2012 by Christopher J. Vohs, the Authorized Signatory on behalf of BR SOIF III
Manager, LLC, a Delaware limited liability company, as Manager on behalf of
Bluerock Special Opportunity + Income Fund III, LLC, a Delaware limited
liability company, on behalf of said limited liability company.

 

Notary Public NANCY CRICHTON   Notary Public, Oakland County, Ml Printed
Name:_______ My Co1111l1lsslon Expires Feb. 21, 2013 My Commission Expire Acting
In the County of OAKLAND

 

 



(a)Name and Address of Guarantor

 

Name: Bluerock Special Opportunity + Income Fund III, LLC Address: c/o Bluerock
Real Estate, L.L.C.  

70 East Fifth Street, 9th Floor

New York, New York 10022

 

(b)Guarantor represents and warrants that Guarantor is:

¨ single

¨ married

x an entity

 

(c)Guarantor represents and warrants that Guarantor's state of residence is N/A.

 

Guaranty - Multistate (CME and Portfolio)Page 11

 

  

EXHIBIT A

 

MODIFICATIONS TO GUARANTY

 

The following modifications are made to the text of the Guaranty that precedes
this Exhibit:

 

NONE

 

Guaranty - Multistate (CME and Portfolio)

 